internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b02-plr-145805-01 date date trust h w h’s trust w’s trust unitrust_amount date date year year county state property settlement agreement dollar_figurex dear this responds to a letter dated date and subsequent correspondence written on behalf of the trust requesting rulings on a proposed division of trust under sec_664 sec_2516 and sec_1001 of the internal_revenue_code plr-145805-01 the information submitted states that h and w were married in year h and w created the trust on date and funded it with a gift of community_property no additional contributions have been made to the trust h and w are the co-trustees of the trust h and w represent that the trust is a charitable_remainder_unitrust within the meaning of sec_664 neither h nor w maintains any power individually over the trust or any of the trust’s assets at the time the trust was created h and w were married to each other and each is a beneficiary of the trust the trust is irrevocable and is subject_to and governed by the laws of state currently the trust assets are valued at approximately dollar_figurex the trust by its terms pays the unitrust_amount in equal monthly installments to h and w the unitrust recipients in equal proportion during their joint lives and following the death of either wholly to the survivor during his or her lifetime following the death of the last to die all of the remaining principal and income of the trust is payable to charitable_remainder beneficiaries each of which is an organization described in sec_170 sec_170 sec_2055 and sec_2522 h and w reserved the right to modify the charitable_remainder beneficiaries in year w commenced proceedings in the superior court of county to dissolve the marriage on date the parties entered into the property settlement agreement which constitutes a settlement of all matters between h and w and an agreement of separation between them with respect to any funds assets or properties owned by both or either of them at the time of the execution of the agreement or thereafter including the parties’ community interest in the trust property settlement agreement was incorporated by reference into the divorce decree the divorce decree was entered on date under the terms of property settlement agreement the parties propose to divide the trust into two separate charitable_remainder unitrusts the h’s trust and the w’s trust each of which is intended to be a charitable_remainder_unitrust within the meaning of sec_664 h will be the sole trustee of the h’s trust and w will be the sole trustee of the w’s trust pursuant to the proposed division of the trust into two separate trusts the trustees have agreed to an equitable allocation and division of the assets of the trust between the two separate and distinct trusts thus each of the two new unitrusts will be allocated approximately one-half of the assets of the trust and will be administered upon the same terms and conditions as the trust except that neither h nor w will retain a survivorship interest in the other’s charitable_remainder_unitrust the terms of the h’s trust will provide that in each taxable_year of the trust the trustee of the trust shall pay the unitrust_amount to h during his lifetime and after his death the trust will terminate upon termination of the h’s trust the charitable_remainder shall be distributed to one or more charitable organizations described in sec_170 sec_170 sec_2055 and sec_2522 which are designated by h plr-145805-01 the terms of the w’s trust will provide that in each taxable_year of the trust the trustee of the trust shall pay the unitrust_amount to w during her lifetime and after her death the trust will terminate upon termination of the w’s trust the charitable_remainder shall be distributed to one or more charitable organizations described in sec_170 sec_170 sec_2055 and sec_2522 which are designated by w sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year sec_2516 provides that where husband and wife enter into a written_agreement relative to their marital and property rights and divorce occurs within the year period beginning on the date year before such agreement is entered into whether or not such agreement is approved by the divorce decree any transfers of property or interests in property made pursuant to such agreement to either spouse in settlement of his or her marital or property rights or to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full and adequate_consideration in money or money’s worth accordingly based on the information provided and the representations made the proposed transfer by h to w of his community_property interest in the unitrust_amount payable from the assets to be transferred from the trust to the w’s trust that are to be the separate_property of w and the proposed transfer by w to h of her community_property interest in the unitrust_amount payable from the assets to be transferred from the trust to the h’s trust that are to be the separate_property of h pursuant to the terms of the property settlement agreement do not constitute transfers subject_to federal gift taxation sec_61 provides that gross_income includes gains derived from dealings in property sec_664 provides generally that a charitable_remainder_unitrust shall be exempt from federal_income_tax plr-145805-01 sec_664 provides that a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or extent is treated as income or as loss sustained sec_1041 provides that no gain_or_loss shall be recognized on a transfer of property from an individual to or in trust for the benefit of a spouse or a former spouse but only if the transfer is incident_to_divorce sec_1041 provides that for purposes of sec_1041 a transfer of property is incident to the divorce if the transfer occurs within one year after the date on which the marriage ceases or is related to the cessation of the marriage sec_1_1041-1t q a-7 of the temporary income_tax regulations addresses when a transfer of property is related to the cessation of the marriage q a-7 provides that a transfer of property is treated as related to the cessation of the marriage if the transfer is pursuant to a divorce_or_separation_instrument as defined in sec_71 and the transfer occurs not more than years after the date on which the marriage ceases a divorce_or_separation_instrument includes a modification or plr-145805-01 amendment to such decree or instrument any transfer not pursuant to a divorce_or_separation_instrument and any transfer occurring more than years after the cessation of the marriage is presumed to be not related to the cessation of the marriage this presumption may be rebutted only by showing that the transfer was made to effect the division of property owned by the former spouses at the time of the cessation of the marriage for example the presumption may be rebutted by showing that a the transfer was not made within one- and six-year periods described above because of factors which hampered an earlier transfer of the property such as legal or business impediments to transfer or disputes concerning the value or the property owned at the time of the cessation of the marriage and b the transfer is effected promptly after the impediment to transfer is removed sec_71 defines the term divorce_or_separation_instrument to mean a a decree of divorce or separate_maintenance or a written instrument incident to such decree b a written_separation_agreement or c a decree not described in sec_71 requiring a spouse to make a payments for the support and maintenance of the other spouse the settlement agreement in the instant case constitutes a divorce_or_separation_instrument within the meaning of the statute sec_1_1041-1t q a-10 provides that the transferor_of_property under sec_1041 recognizes no gain_or_loss on the transfer even if the transfer was in exchange for the release_of_marital_rights or other consideration this rule applies regardless of whether the transfer is of property separately owned by the transferor or is a division equal or unequal of community_property under sec_1041 for purposes of subtitle a the transferee is treated as having acquired the property by gift from the transferor with a carryover_basis from the transferor accordingly based on the information provided and the representations made the proposed division of the trust into two separate unitrusts will not require the recognition of any taxable_income under sec_61 by h and w and will not require the recognition of any taxable gain_or_loss under sec_1001 to the trust the h’s trust the w’s trust or the trustee of the respective trusts furthermore the division of the trust into two separate trusts will not cause the trust the h’s trust or the w’s trust to fail to qualify as charitable_remainder trusts under sec_664 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed on the application of sec_4941 to the trust or whether the trust the h’s trust or the w’s trust meets or will meet the requirements of a charitable_remainder_unitrust under sec_664 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-145805-01 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the trust’s authorized representative sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
